Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated November 24, 2021, claims 1-3, 10, and 12-21 are 

active in this application.


Information Disclosure Statement

 	The information disclosure statements filed November 24, 2021 have been considered.


Claim Objections

 	Claims 3, 10 and 12-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lesartre et al. [US Patent Application #20180358093].
With respect to claim 1, Lesartre et al. disclose a method for accessing at least one resistive change element in a resistive change element array [figs. 2 and 3; par. 0027], said method comprising: selecting at least one resistive change element from a plurality of resistive change elements in a resistive change element array [any of the shown memory cell to write], wherein each resistive change element is electrically connected to a bit line of a plurality of bit lines in said resistive change element array and a word line of a plurality of word lines in said resistive change element array [this feature is inherent – see fig. 1]; selecting a resistance [current is related to resistance via Ohm’s Law] for an operation of said at least one resistive change element, wherein said resistance for said operation is selected from resistances for different types of operations [par. 0027 – in this case, write operation]; supplying an amount of current for said operation based on said resistance for said operation [current for write operation]; adjusting said amount of current for said operation to compensate for circuit conditions of said resistive change element array [par. 0027 indicated that a particular current is selected for compensating]; and determining a resistive state of each of said at least one resistive change element based on a resistance of that resistive change element and said resistance for said operation [readout is determined for the particular cell based on compensated current – par. 0027].  
With respect to claim 2, Lesartre et al. disclose said resistance of said operation is a resistance of a resistive reference element.  As noted above, resistance is inherent to the current sources.  Lesartre et al. indicated that the current sources are selected based on an operation.


Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:

-with respect to claim 10, said supplying an amount of current for said operation based on said resistance for said operation is responsive to said selecting a resistance for an operation of said at least one resistive change element.
-with respect to claim 12, initializing to 0 volts said plurality of bit lines and said plurality of word lines before said selecting at least one resistive change element from a plurality of resistive change elements in a resistive change element array.
-with respect to claim 13, said operation is a read operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a low resistive state when said resistance of that resistive change element is less than or equal to said resistance for said read operation and said resistive state of each of said at least one resistive change element is determined to be a high resistive state when said resistance of that resistive change element is greater than said resistance for said read operation.
-with respect to claim 15, said operation is a read operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a low resistive state when said resistance of that resistive change element is less than said resistance for said read operation and said resistive state of each of said at least one resistive change element is determined to be a high resistive state when said resistance of that resistive change element is greater than or equal to said resistance for said read operation.
-with respect to claim 17, said operation is a set verify operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a low resistive state when said resistance of that resistive change element is less than or equal to said resistance for said set verify operation and said resistive state of each of said at least one resistive change element is determined to 
-with respect to claim 18, said operation is a set verify operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a low resistive state when said resistance of that resistive change element is less than said resistance for said set verify operation and said resistive state of each of said at least one resistive change element is determined to be a resistive state other than a low resistive state when said resistance of that resistive change element is greater than or equal to said resistance for said set verify operation.
-with respect to claim 19,  said operation is a reset verify operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a high resistive state when said resistance of that resistive change element is greater than said resistance for said reset verify operation and said resistive state of each of said at least one resistive change element is determined to be a resistive state other than a high resistive state when said resistance of that resistive change element is less than or equal to said resistance for said reset verify operation.
-with respect to claim 20, said operation is a reset verify operation, and wherein said resistive state of each of said at least one resistive change element is determined to be a high resistive state when said resistance of that resistive change element is greater than or equal to said resistance for said reset verify operation and said resistive state of each of said at least one resistive change element is determined to be a resistive state other than a high resistive state when said resistance of that resistive change element is less than said resistance for said reset verify operation.
-with respect to claim 21, said amount of current for said operation is supplied to each of said at least one resistive change element.


Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        December 1, 2021